DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/315,781, filed on 7 January 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 November 2020 and 25 February 2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. § 103 as being unpatentable over Healy et al., U.S. Patent  US 6,692,532 B1.
Healy et al. teach a bone repair composite material having a glass composition comprising in terms of mol%: less than 85% of P2O5, less than 15% of B2O3, and less than 60% of oxides of alkali metals, alkaline earth metals, and lanthanoids, where the glass does not contain SiO2. See Abstract and the entire specification, specifically, column 4, lines 18-50. Healy et al. teach the glass composition is used for packing bone defects such as fractured or broken bones including facial bones, jaws, and teeth. See column 2, lines 21-28. 
Healy et al. fail to teach any examples or compositional ranges in terms of weight percentages that are sufficiently specific to anticipate the compositional limitations of claim 1.  
However, it is believed that the mole percent ranges taught by Healy et al. if converted to weight percentages would have overlapping compositional ranges with instant claim 1.  See column 4, lines 18-50. Healy et al. disclose an Example in column 7, lines -14. The theoretical example substitutes one alkali metal oxide (K2O) for the alkali metal oxide in the example (Na2O). Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Claim 1 of instant invention in wt%
Theoretical Ex. of US 6,692,532 
Ex. In column 7, line 9-14 of US 6,692,532


Wt.%
Mol%
Wt%
Mol%
P2O5 
40-70
61.1
47
67.8
47
Na2O



21.0
33.4
K2O 
20-40
28.8
33.4


CaO 
1-20
10.1
19.6
11.2
19.6


It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by Cao et al. because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Healy et al. et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 1 and 2 are rejected under 35 U.S.C. § 103 as being unpatentable over Monroe et al., U.S. Patent  US 5,296,026 A.
Monroe et al. teach a surgical implant material to fill cavities in bones and canals in teeth comprising a glass. See Abstract and the entire specification, specifically, paragraphs column 2, lines 25-41. Monroe et al. teach that the glass comprises in terms of mol%: 30-60% of P2O5, 20-58% of CaO, 0-35% of SrO, 0-30% of Na2O, and other compounds including NaF or CaF2, Al2O3, ZnO, MgCO3, B2O3, NO3, K2O, and Li2O. See column 3, lines 7-13. 
Monroe et al. fail to teach any examples or compositional ranges in terms of weight percentages that are sufficiently specific to anticipate the compositional limitations of claim 1.  
However, it is believed that the mole percent ranges taught by Monroe et al. if converted to weight percentages would have overlapping compositional ranges with instant claim 1.  See column 3, lines 7-13. Monroe et al. disclose Examples 1 and 2. The theoretical example substitutes one alkali metal oxide (K2O) for the alkali metal oxide in the example (Na2O). Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Claim 1 of instant invention in wt%
Theoretical Ex.2B of     
US 5,296,026 
Theoretical Ex.2A of 
US 5,296,026
Theoretical Ex.1A of 
US 5,296,026
Ex. 2 of 
US 5,296,026
Ex. 1 of US 5,296,026


Wt.%
Mol%
Wt%
Mol%
Wt%
Mol%
Wt%
Mol%
Wt%
Mol%
P2O5 
40-70
64.3
50
55.7
40
43.1
30
70.4
50
44.0
30
Na2O







18.5
20
6.4
10
K2O 
20-40
25.6
30
27.7
30
21.0
22




CaO 
1-20
10.2
20
16.5
30
17.0
30
11.1
20
17.4
30
SrO





18.9
18


32.2
30


It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by Cao et al. because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Monroe et al. et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 1 and 2 are rejected under 35 U.S.C. § 103 as being unpatentable over Algar et al., U.S. Patent Application Publication US 2001/0234462 A1.
Algar et al. teach a glass for attaching to teeth. See Abstract and the entire specification, specifically, paragraph [0010]. Algar et al. teach that the glass comprises in terms of wt%: 16-24% of P, 5-30% of F, 20-40% of O, 0-40% of Li, Na, and/or K, 0-10% of Ca, Mg, and/or Zn, and 0-5% of B and/or Si. See paragraphs [0011]-[0012]. 
Algar et al. fail to teach any examples or compositional ranges in terms of oxide weight percentages that are sufficiently specific to anticipate the compositional limitations of claim 1.  
However, it is believed that the weight percent ranges taught by Algar et al. if converted to oxide weight percentages would have overlapping compositional ranges with instant claim 1.  See paragraphs [0011]-[0012]. Examples 1-3 are theoretical examples which overlap the instant ranges. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.



Claim 1 of instant invention in wt%
Theoretical Ex.3 of     
US 2004/023462
Theoretical Ex.2 of 
US 2004/023462
Theoretical Ex.1 of 
US 2004/023462


Wt.%
Ele Wt. %
Wt%
Ele Wt. %
Wt%
Ele Wt. %
P2O5 
40-70
45
19.6
45
19.6
51

P






22.3
Na2O



5

4

Na




9.2

5.7
NaF 



10

5

K2O 
20-40
30

30

25

K


31.6

28.3

20.8
KF

10

5



CaO
1-20
10

5

10

Ca


9.6

3.6


CaF 

5





MgF2





5

Mg







O


33.3

33.2

36.9
F


8.0

6.2

5.5


It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by Cao et al. because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Algar et al. et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,865,133. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Conclusion
The additional references cited on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
23 September 2022